Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joe Edwards Teague, Jr., appeals the district court’s orders denying relief on his motion seeking to re-open the appeal period in the underlying civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Teague v. NCDOT, No. 5:07-cv-00045-F (E.D.N.C. Dec. 29, 2009; Mar. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and ai’gument would not aid the decisional process.

AFFIRMED.